Exhibit 10.8
AUTOWEB, INC.
2018 EQUITY INCENTIVE PLAN
 
Non-Employee Director Stock Option Award Agreement
(Non-Qualified Stock Option)
 
This Non-Employee Director Stock Option Award Agreement (“Agreement”) is entered
into effective as of the Grant Date set forth on the signature page to this
Agreement (“Grant Date”), by and between AutoWeb, Inc., a Delaware corporation
(“Company”), and the member of Company’s Board set forth as Participant on the
signature page hereto (“Participant”).
 
This Agreement and the stock options granted hereby are subject to the
provisions of the AutoWeb, Inc. 2018 Equity Incentive Plan (“Plan”). In the
event of a conflict between the provisions of the Plan and this Agreement, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meanings assigned to such terms in the Plan.
 
1. Grant of Options. Company hereby grants to Participant non-qualified stock
options (“Options”) to purchase the number of shares of common stock of Company,
par value $0.001 per share, set forth on the signature page to this Agreement
(“Shares”), at the exercise price per Share set forth on the signature page to
this Agreement (“Exercise Price”). The Options are not intended to qualify as
incentive stock options under Section 422 of the Code.
 
2. Term of Options. Unless the Options terminate earlier pursuant to the
provisions of this Agreement or the Plan, the Options shall expire on the
seventh (7th) anniversary of the Grant Date (“Option Expiration Date”).
 
3. Vesting. The Options shall vest in twelve monthly installments of one-twelfth
(1/12) each on the [Day] day of each month commencing [One Month After Grant
Date].
 
4. Exercise of Options.
 
(a)           Manner of Exercise. To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 6(f) of this Agreement in such form as Company may
require from time to time, or at the direction of Company, through the
procedures established with Company’s third-party option administration service.
Such notice shall specify the number of Shares, subject to the Options that are
being exercised, and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan
(including same-day sales through a broker), except that payment in whole or in
part in a manner set forth in clauses (ii), (iii), or (iv) of Section 5.5(b) of
the Plan may only be made with the consent of the Committee. The Options may be
exercised only in multiples of whole Shares, and no fractional Shares shall be
issued.
 
(b)           Issuance of Shares. Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all applicable tax withholding requirements, if any, the Company
shall issue to Participant the applicable number of Shares in the form of fully
paid and nonassessable Shares.
 
(c)           Withholding. No Shares will be issued on exercise of the Options
unless and until Participant pays to Company, or makes satisfactory arrangements
with Company for payment of, any federal, state, local or foreign taxes required
by law to be withheld in respect of the exercise of the Options. Participant
hereby agrees that Company may withhold from Participant’s wages or other
remuneration the applicable taxes. At the discretion of Company, the applicable
taxes may be withheld in kind from the Shares otherwise deliverable to
Participant on exercise of the Options, up to Participant’s minimum required
withholding rate or such other rate determined by the Committee that will not
trigger a negative accounting impact.
 
5. Termination of Options.
 
(a) Termination Upon Expiration of Option Term. The Options shall terminate and
expire in their entirety on the Option Expiration Date. In no event may
Participant exercise the Options after the Option Expiration Date, even if the
application of another provision of this Section 5 may result in an extension of
the exercise period for the Options beyond the Option Expiration Date.
 
(b)     Termination of Service as a Director.
 
(i)           Termination of Service as a Director Other Than Due to Death,
Disability or Cause. Participant may exercise the vested portion of the Options
for a period of twelve (12) months (but in no event later than the Option
Expiration Date) following any termination of Participant’s service as a
Director of Company (including termination of service by reason of Participant’s
resignation, failure to be re-elected or failure to be nominated for
re-election), other than in the event of a termination of Participant’s service
as a Director due to Removal for Cause (as defined below) or by reason of
Participant’s death or Disability (as defined below). In the event the
termination of Participant’s service as a Director or the Company is due to
resignation, failure to be re-elected, failure to be nominated for re-election,
or without Removal for Cause, any unvested portion of the Options shall
immediately become fully vested as of the date of such termination of service.
To the extent Participant is not entitled to exercise the Options at the date of
termination of service as a Director, or if Participant does not exercise the
Options within the time specified in the Plan or this Agreement for
post-termination of service exercises of the Options, the Options shall
terminate.
 
 
-1-

 
 
(ii)           Termination of Service Due to Removal for Cause. Upon the
termination of Participant’s service as a Director due to Removal for Cause,
unless the Options have earlier terminated, the Options (whether vested or not)
shall immediately terminate in their entirety and shall thereafter not be
exercisable to any extent whatsoever; provided that Company, in its discretion,
may, by written notice to Participant given as of the date of Removal for Cause,
authorize Participant to exercise any vested portion of the Options for a period
of up to thirty (30) days following Participant’s termination of service due to
Removal for Cause, provided that in no event may Participant exercise the
Options after the Option Expiration Date. For purposes of this Agreement,
“Removal for Cause” shall mean a removal of Participant as a member of the Board
by Company’s stockholders pursuant to applicable corporate laws governing the
removal of Directors.
 
(iii)         Termination of Participant’s Service as a Director By Reason of
Participant’s Death. In the event Participant’s service as a Director is
terminated by reason of Participant’s death, unless the Options have earlier
terminated, any unvested portion of the Options shall become immediately and
fully vested as of the date of termination. Vested Options may be exercised at
any time within twelve (12) months following the date of termination (but in no
event later than the Option Expiration Date) by Participant’s executor or
personal representative or the person to whom the Options shall have been
transferred by will or the laws of descent and distribution, but only to the
extent Participant could exercise the Options at the date of termination.
 
(iv)           Termination of Participant’s Service as a Director By Reason of
Participant’s Disability. In the event that Participant ceases to be a Director
by reason of Participant’s Disability, unless the Options have earlier
terminated, any unvested portion of the Options shall become immediately and
fully vested as of the date of termination. Participant (or Participant’s
attorney in fact, conservator or other representative on behalf of Participant)
may, but only within twelve (12) months from the date of such termination of
service as a Director (and in no event later than the Option Expiration Date),
exercise the Options to the extent Participant was otherwise entitled to
exercise the Options at the date of such termination of service. For purposes of
this Agreement, “Disability” shall mean Participant’s becoming “permanently and
totally disabled” within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee in its discretion. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate, and the Committee’s determination as to whether
Participant has incurred a Disability shall be final and binding on all parties
concerned.
 
(c)           Change in Control. In the event of a Change in Control, the effect
of the Change in Control on the Options shall be determined by the applicable
provisions of the Plan (including, without limitation, Article 10 of the Plan),
provided that (i) to the extent the Options are assumed or substituted by the
successor company in connection with the Change in Control (or the Options are
continued by Company if it is the ultimate parent entity after the Change in
Control), the Options will vest and become fully exercisable in accordance with
clause (i) of Section 10.2(a) of the Plan if within twenty-four (24) months
following the date of the Change in Control Participant’s service as a Director
of the Company is terminated for any reason other than by reason of removal for
Cause, and any vested Options (either vested prior to the Change in Control or
accelerated by reason of this Section 5(c)) may be exercised for a period of
twenty-four (24) months after the date of such termination of service (but in no
event later than the Option Expiration Date); and (ii) any portion of the
Options which vests and becomes exercisable pursuant to Section 10.2(b) of the
Plan as a result of such Change in Control will (1) vest and become exercisable
on the day prior to the date of the Change in Control if Participant is then a
member of the Company’s Board and (2) terminate on the date of the Change in
Control. For purposes of Section 10.2 (a) of the Plan, the Options shall not be
deemed assumed or substituted by a successor company (or continued by Company if
it is the ultimate parent entity after the Change in Control) if the Options are
not assumed, substituted or continued with equity securities of the successor
company or Company, as applicable, that are publicly-traded and listed on an
exchange in the United States and that have voting, dividend and other rights,
preferences and privileges substantially equivalent to the Shares. If the
Options are not deemed assumed, substituted or continued for purposes of Section
10.2(a) of the Plan, the Options shall be deemed not assumed, substituted or
continued and governed by Section 10.2(b) of the Plan. Notwithstanding the
foregoing, if on the date of the Change in Control the Fair Market Value of one
Share is less than the Exercise Price per Share, then the Options shall
terminate as of the date of the Change in Control except as otherwise determined
by the Committee.
 
Termination of Participant’s Service as a Director By Reason of Participant’s
Death.
 
 
 
-2-

 
 
(d)           Extension of Post-Termination Exercise Period.  Notwithstanding
any provisions of this Section 5 to the contrary, if following termination of
service on the Board, the exercise of the Options or, if in conjunction with the
exercise of the Options, the sale of the Shares acquired on exercise of the
Options during the post-termination of service time period set forth in the
paragraph of this Section 5 applicable to the reason for termination of service
would, in the determination of the Company, violate any applicable federal or
state securities laws, rules, regulations or orders (or any Company policy
related thereto, including its securities trading policy), the running of the
applicable period to exercise the Options shall be tolled for the number of days
during the period that the exercise of the Options or sale of the Shares
acquired on exercise would in the Company's determination constitute such a
violation; provided, however, that in no event shall the exercisability of the
Options be extended beyond the Option Expiration Date.
 
(e)           Forfeiture upon Engaging in Detrimental Activities.  If, at any
time within the twelve (12) months after (i) Participant exercises any portion
of the Options; or (ii) the effective date of any termination of Participant’s
service as a Director of Company for any reason, Participant engages in, or is
determined by the Committee in its sole discretion to have engaged in, any (i)
material breach of any non-competition, non-solicitation, non-disclosure or
settlement or release covenant or agreement with Company or any Subsidiary; or
(ii) activities during the course of Participant’s service as a Director with
Company or any Subsidiary constituting fraud, embezzlement, theft or dishonesty;
or (iii) activity that is otherwise in conflict with, or adverse or detrimental
to the interests of Company or any Subsidiary, then (x) the Options shall
terminate effective as of the date on which Participant engaged in or engages in
that activity or conduct, unless terminated sooner pursuant to the provisions of
this Agreement, and (y) the amount of any gain realized by Participant from
exercising all or a portion of the Options at any time following the date that
Participant engaged in any such activity or conduct, as determined as of the
time of exercise, shall be forfeited by Participant and shall be paid by
Participant to Company, and recoverable by Company, within sixty (60) days
following such termination date of the Options. For purposes of the foregoing,
the following will be deemed to be activities in conflict with or adverse or
detrimental to the interests of Company or any Subsidiary: (i) Participant’s
conviction of, or pleading guilty or nolo contendere to any misdemeanor
involving moral turpitude or any felony, the underlying events of which related
to Participant’s service as a Director of Company; (ii) knowingly engaged or
aided in any act or transaction by Company or a Subsidiary that results in the
imposition of criminal, civil or administrative penalties against Company or any
Subsidiary; or (iii) misconduct during the course of Participant’s service as a
Director of Company or any Subsidiary that results in an accounting restatement
by Company due to material noncompliance with any financial reporting
requirement under applicable securities laws, whether such restatement occurs
during or after Participant’s service as a Director of Company or any
Subsidiary.
 

 

 
-3-

 
 
(f)           Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window. The Committee reserves the right, in its sole
and absolute discretion, to accelerate the vesting of the Options and to extend
the exercise window for Options that have vested (either in accordance with the
terms of this Agreement or by discretionary acceleration by the Committee) under
circumstances not otherwise covered by the foregoing provisions of this Section
5; provided that in no event may the Committee extend the exercise window for
Options beyond the Option Expiration Date. The Committee is under no obligation
to exercise any such discretion and may or may not exercise such discretion on a
case-by-case basis.
 
(g)           Reversion of Expired, Cancelled and Forfeited Options to Plan. Any
Options that do not vest or that are cancelled, terminated or expire unexercised
are forfeited and revert to the Plan and shall again be available for Awards
under the Plan.
 
6.
Miscellaneous.
 
(a)           No Rights of Stockholder. Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Options.
 
(b )            Nontransferability of Options. The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan. Notwithstanding the foregoing, Participant may by delivering written
notice to Company in a form provided by or otherwise satisfactory to Company,
designate a third party who, in the event of Participant’s death, shall
thereafter be entitled to exercise the Options. This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.
 
(c )            Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 
(d )            Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles. The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(e )            Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
 
-4-

 
 
(f )            Notices. All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
 
Notices to Company should be addressed to:
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Attention: Chief Legal Officer
 
Notice to Participant should be addressed to Participant at Participant’s
address as it appears on Company’s records.
 
Company or Participant may by writing to the other party designate a different
address for notices. If the receiving party consents in advance, notice may be
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties. Such notices shall be deemed
delivered when received.
 
(g )            Agreement Not a Service Contract. This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as a Director or on Company’s part to continue
Participant’s service as a Director.
 
(h )            Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto. The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i )             Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
with the Plan and to interpret or revoke any such rules. All actions taken and
all interpretations and determinations made by the Committee (including
determinations as to the calculation, satisfaction or achievement of
performance-based vesting requirements, if any, to which the Options are
subject) shall be final and binding upon Participant, Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
 
(j )             Policies and Procedures. Participant agrees that Company may
impose, and Participant agrees to be bound by, Company policies and procedures
with respect to the ownership, timing and manner of resales of shares of
Company’s securities, including without limitation, (i) restrictions on insider
trading; (ii) restrictions designed to delay and/or coordinate the timing and
manner of sales by officers, directors and affiliates of Company following a
public offering of Company’s securities; (iii) stock ownership or holding
requirements applicable to officers and/or directors of Company; and (iv) the
required use of a specified brokerage firm for such resales.
 
(k )            Entire Agreement; Modification. This Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except as provided in the Plan
or in a written document signed by each of the parties hereto and may be
rescinded only by a written agreement signed by both parties.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows
 
 

 

 
-5-

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
 
 
Grant Date:  _______________________________________

 
Total Options Awarded: ______________________________

 
Exercise Price Per Share: _____________________________



  

“Company” 
 
AutoWeb, Inc., a Delaware corporation

 
 
 
 
 
 
By:  
 
 
 
 
[Company Representative]
 
 
 
[Title]
 

 
 
 
“Participant”
 
 
 
 
 
 
By:  
 
 
 
 
[Participant’s Name]
 
 
 
[Title ]
 

 
 

 
 
 
                                                        

      

 

 

 
-6-
